Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149141-2 & (27)(28)                                                                                 Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  In re                                                                                                  David F. Viviano,
                                                                                                                     Justices
  RAYOLA A. BANFIELD IRREVOCABLE                                   SC: 149141
  TRUST                                                            COA: 321204
                                                                   Livingston
                                                                    Probate Ct: 2013-014446-TV
  _________________________________________/
  In re
  RAYOLA A. BANFIELD REVOCABLE                                     SC: 149142
  LIVING TRUST                                                     COA: 321206
                                                                   Livingston
                                                                    Probate Ct: 2013-014447-TV
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED, because the Court is not persuaded that the questions
  presented should be reviewed by this Court before consideration by the Court of Appeals.
  The motion to quash is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 30, 2014
          t0429
                                                                              Clerk